Title: To Benjamin Franklin from Peter Collinson, 23 August 1763
From: Collinson, Peter
To: Franklin, Benjamin


My Dear Friend
Londn: 23d: Augst 1763
I am Just come from an Entertainment given your New Governor per our Society a Respect shown to all Governors where our Friends are Setled. Your Proprietor Thos. was there and Great Civilities pass’d on all Sides, I believe exact the Same Deputation that attended your Son who I hope is now well Setled in his Government and Sees Clearly the Coast he is to Steer. Pray when you write give my respects to Him and His Lady with my best Wishes.
Proprietor Thos. Took Mee Asside. Sayes He—I hear Mr. Franklins comeing Over to Solicit a revival of Doctor Coxs Grant for Lands on the Missisipi. Do you know any thing of It, No not I, He Seemed uneasie about It.

On the 21st: Wee lost Lord Agrement. I wish Wee may be So happy in a New appointment of an able unbiassed Man of Weight to conciliate all parties. He has fairly Bilked Champion Welks non est inventis [sic] the Suits at an End.
Wee are concerned at the new rupture of the Indians, French Emessaries may have had Some Share in it but I am afraid it is more owing to our Neglect and Misconduct.
There is Orders and In[s]tructions gone Over by the last Pacquets. I heartyly Wish they may prove Effectual to Bring about an Accomodation.
Your Friutefull Able Genius I hope will Exert it Self on this Weighty Occation. I Shall be pleased to Hear the Carolina is come Safe with the Books for thee and Library Company and J. Bartram. Our Friend Mr. Canton is conce[r]ned that he is forgott. Mr Clark Chaplain to our Ambassador Earl of Bristol has published a Modern History of Spain in 4to which I believe you would Like. In Hast I am my Dear Friend Sincerely Yours
P Collinson
If I may Judge from aperances your New Governor dos not Seem to have Strikeing abilities then He’l be the Easier govern’d per his unkle.

Our Friend Hamilton gives a great Many Thanks and His Humble Service for your In[s]tructions. He Hopes you will be tempted over by many Considerations and flatters himself with the pleasure of your Company at Pains Hill.
 Addressed: To / Benn: Franklin Esqr / Philadelphia
